DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered. Claims 1, and 3-20 were previously rejected.  Applicant amends claim 1, 10, and 17.  Claims 1, and 3-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020, 01/08/2021, and 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, in addition to Applicant’s amendments, filed 01/08/2021, with respect to claims 1, and 3-20 have been fully considered and are persuasive.  The rejection of claims 1 and 3-20 has been withdrawn. However, upon further 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub 20140217178), view of Powlen et al. (US Pub 20130043302), and further in view of Trounce (US Pub 20130275255).
1.  With respect to independent claim 1, Zhou teaches a method implemented by one or more computing devices (see Zhou fig.9 and ¶0054-0055 identification code based three dimensional interactive system), the method comprising:
obtaining, from interaction information sent by a first client end to a destination, a digital object unique identifier (DOI) (see Zhou ¶0056 server takes identification coded real object obtained by video equipment);;
analyzing the DOI to obtain information identified by the DOI; receiving an interaction information receiving request from a second client end (see Zhou ¶0056 server identifies the identification code from look up table and then obtains object information based on identification code); and
pushing the interaction information to the second client end to cause the second client end to display the interaction information and display an interactive prompt (see user activates button showing object information transmitted via network on client display);
pushing the information identified by the DOI to the second client end in response to a first selection being input at the interactive prompt (see Zhou fig.9 and ¶0061, ¶0145-0146 user activates button showing object information transmitted via network on client display);
Zhou is silent to explicitly teach displaying, at the second client end upon a first selection being input at the interactive prompt, an information interactive interface including the information identified by the DOI; and 
displaying, at the second client end upon a second selection being input at the interactive prompt, an information interactive interface not including any of the information identified by the DOI, without the information identified by the DOI being pushed to the second client end.
Powlen teaches a social media system where using QR codes for facilitating social interactions (see Powlen Abstract).
Powlen teaches displaying, at the second client end upon a first selection being input at the interactive prompt, an information interactive interface including the information identified by the DOI (see Powlen fig.1 and ¶0028, ¶0030, and ¶0034 client 160 access QR code sent by user 130, thus prompting an interactive interface by the DOI);  
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the identification coding image system taught by Zhou with the utilization of QR codes in a social media 
Zhou in view of Powlen is silent to explicitly teach displaying, at the second client end upon a second selection being input at the interactive prompt, an information interactive interface not including any of the information identified by the DOI, without the information identified by the DOI being pushed to the second client end.
Trounce teaches an online personalized bereavement products and services system that allows for a user to create their own specified goods and services at their convenience.
Trounce teaches displaying, at the second client end upon a second selection being input at the interactive prompt, an information interactive interface not including any of the information identified by the DOI, without the information identified by the DOI being pushed to the second client end (see Trounce ¶0067 and ¶0081 “in response to an individual reading or scanning a QR code may include functions that automatically prompt a user to download a memorial presentation to a computing device”). Since the user is automatically prompted to download an attachment, the interactive interface did not include the information identified by the DOI and it was also not pushed to the client end user.  The user would have to respond to the prompt if they want to download the attachment to their device.
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify Zhou/Powlen with the prompting of downloading an attachment associated with a QR code taught by 

3.  For claim 3, Zhou/Powlen/Trounce teaches The method of claim 1, wherein pushing the interaction information and the information identified by the DOI to the second client end comprises pushing new interaction information that includes the information identified by the DOI to the second client end (see Zhou ¶0061-0062 conducting three dimensional interactions based on position of the video equipment and transmit relative motion information to the user interface).

4. For claim 4, Zhou/Powlen/Trounce teaches the method of claim 1, wherein obtaining the DOI from the interaction information comprises: obtaining image information from the interaction information (see Zhou ¶0056 obtaining identification code from coded real object); determining whether the image information includes the DOI (see Zhou ¶0056 server identifies the identification code from look up table); and extracting the DOI from the image information in response to determining that the image information includes the DOI (see Zhou ¶0056 object information included in the identification code obtained by the server).

5. For claim 5, Zhou/Powlen/Trounce teaches the method of claim 1, wherein causing the second client end to determine whether to display the information identified by the DOI comprises:
object information from server is composited on identification coded image to add the object information the user can activate a button showing info on the display); and
pushing the information identified by the DOI to the second client end in response to receiving a display trigger instruction for the information identified by the DOI from the second client end (see Zhou ¶0056, ¶0061 object info obtained by server via network database, user triggers display of object info by activating button on display of client device), wherein the display trigger instruction is triggered by a user operation on the display operation entry (see Zhou ¶0061 user provided with button on the display to activate object information on the client display).

6. For claim 6, Zhou/Powlen/Trounce teaches the method of claim 1, further comprising pushing an operation entry for the information identified by the DOI to the second client end (see Zhou ¶0061 user provided with button on display to activate object information on the display).

7. For claim 7, Zhou/Powlen/Trounce teaches the method of claim 1, wherein the interaction information comprises interaction information in instant messaging, interaction information in a social networking platform or interaction information in an electronic mail (see Powlen ¶0032-0034 that the client application is part of a social media platform and can integrate the quick response reader 164 and the client devices 160).

8. For claim 8, Zhou/Powlen/Trounce teaches the method of claim 1, wherein the DOI comprises a two-dimensional code, a bar code, a character code or a network domain name (see Zhou ¶0042 two dimensional bar code).

10. With respect to independent claim 10, please see the rejection of claim 1.
11. For claim 11, please see the rejection of claim 3.
12. For claim 12, please see the rejection of claim 4.
13. For claim 13, please see the rejection of claim 5.
14. For claim 14, please see the rejection of claim 6.
15. For claim 15, please see the rejection of claim 7.

17. With respect to independent claim 17, please see the rejection of claim 1.
18. For claim 18, please see the rejection of claim 4.
19. For claim 19, please see the rejection of claim 5.
20. For claim 20, please see the rejection of claim 7.


Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou/Powlen/Trounce and further in view of Ibrahimbegovic et al. (US Pub 20130320100).
9.  For claim 9, Zhou/Powlen/Trounce teaches all the limitations of claim 1.  Zhou/Powlen/Trounce teaches the method of claim 1, further comprising: determining whether the information identified by the DOI is safe prior to pushing the information  pushing the information identified by the DOI to the second client end in response to determining that the information identified by the DOI is safe.
	Ibrahimbegovic teaches generating and authenticating barcodes, specifically secure barcodes.  The secure barcodes are created to ensure trust and to verify if the content associated with the barcode is safe.  Please see ¶0042-0044, and ¶0046-¶0048.  The response generator creates a response based on the verification for the content encoded in the QR code.
	Therefore it would have been obvious at the time of the invention to a person having ordinary skill in the art to which the subject matter pertains to modify the system taught by Zhou/Powlen/Trounce with the secure and verification of QR codes taught by Ibrahimbegovic in order to provide increase security when scanning QR codes to avoid malicious software that may infect a user device.

16. For claim 16, please see the rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
June 5, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456